DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 24, 27-28, and 35-37 /are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naseem et al. (WO 2015/166416).
Regarding Claim 21, Naseem et al. (WO’416) teach a method for transferring an assembly of oriented nanowires from a fluid to a substrate surface, comprising: providing a fluid to a container, said fluid comprising a first liquid, a second liquid and a plurality of nanowires, wherein the first and second liquids phase separate into a sub phase (“bottom phase”), a top phase, and an interface between the sub phase and the top phase; wherein the plurality of the nanowires are functionalized to align vertically into a nanowire aggregate at the interface (Abstract; Claim 1; Figs. 1,3,4; [0022]), and wherein the plurality of the nanowires comprise first nanowires made of a first material and second nanowires made 
Regarding Claim 22, WO’416 further teaches wherein the plurality of the nanowires are provided in the second liquid, prior to combining the second liquid with the first liquid (note that “first” and “second” are interchangeable since they are not associated with any specific liquid composition) [0017].  
Regarding Claim 24, WO’416 further teaches wherein the step of providing the fluid to the container comprises providing the plurality of the nanowires and the first fluid into the container prior to providing the second fluid into the container, followed by providing the second fluid into the container [0013, 0017].
Regarding Claim 27, WO’416 further teaches wherein the first fluid is immiscible with the second fluid [0017].  
Regarding Claim 28, WO’416 further teaches wherein the first fluid is partially immiscible with the second fluid [0017].  
Regarding Claim 35, WO’416 further teaches wherein the plurality of nanowires are provided with a metal catalyst particle at one end and are functionalized by a compound comprising a molecule chain connecting to the catalyst particle (Claim 24; Fig. 2; [0036]).  
Regarding Claim 36, WO’416 further teaches wherein the molecule chain is a thiol connecting by a sulfur atom to the catalyst particle (Fig. 2; [0036]).  
Regarding Claim 37, WO’416 further teaches wherein the compound is 1-octadecanethiol (Fig. 2; [0036]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25-26 and 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseem et al. (WO 2015/166416).
Regarding Claim 25, WO’416 further teaches a step comprising changing the composition of the sub phase to promote or accelerate aggregation (assembly) of nanowires at the interface [0013]. WO’416 fails to expressly teach changing subsequent to forming the nanowire aggregate. However, the suggestion to change the composition to promote or accelerate the aggregation of nanowires along with teaching that nanowires generally aggregate spontaneously anyway would have suggested changing to accelerate aggregation which is already occurring without changing the composition. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 by changing the composition of the sub phase subsequent to forming at least part of the nanowire aggregate in order to accelerate or promote further aggregation of nanowires.
Regarding Claim 26, WO’416 teaches that the level of the sub phase can be changed either by lowering or raising it [0030] and that the composition can be changed [0013]. WO’416 fails to teach specifically extracting an amount of liquid from the sub phase and adding an amount of liquid with a different composition to the sub phase. However, it would have been obvious to a person of ordinary skill in the art to modify the process of WO’416 by performing the recited steps through routine optimization where WO’416 suggests removing or adding liquid from a bottom phase and changing a composition of the bottom phase liquid as needed to change density where the process relies on differential densities [0011].
Regarding Claim 29, WO’416 teaches that nanowires in a dispersion may be made of different materials and that nanowires can be semiconductors [0012]. WO’416 fails to teach specifically that the different nanowires it teaches are semiconductor nanowires. WO’416 focuses specifically on semiconductor nanowires (Claim 1; [0036]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 wherein the first nanowires comprise 
Regarding Claim 30, WO’416 further teaches III-V semiconductor nanowires ([0012]; Claim 28). It fails to teach nanowires made of different III-V semiconductor materials. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 wherein the first nanowires comprise first III-V semiconductor nanowires and the second nanowires comprise second III-V semiconductor nanowires comprising a different III-V semiconductor than the first nanowires, because WO’416 teaches nanowires made of different materials and places particular emphasis on III-V semiconductor materials.  
Regarding Claim 31, WO’416 further teaches that nanowires may comprise binary III-V semiconductor nanowires or ternary III-V semiconductor nanowires [0012]. It fails to teach first nanowires made of binary III-V semiconductor materials and second nanowires made of ternary III-V materials. However, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 wherein the first nanowires comprise binary III-V semiconductor nanowires and the second nanowires comprise ternary III-V semiconductor nanowires, because WO’416 teaches nanowires made of different materials and places particular emphasis on III-V semiconductor materials, including ternary III-V materials.  
Regarding Claim 32, WO’416 teaches III-V semiconductor materials, wherein III materials include Ga and V materials include P [0012]. Specific examples of III-V semiconductors taught in WO’416 are InP and GaAS; however, because the class of III-V materials is known generally to combine group III materials with group V materials, it would have been obvious to a person of ordinary skill in the art to modify the process of WO’416 such that the first nanowires of nanowires made of different materials .  
Claims 23 and 33-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Naseem et al. (WO 2015/166416) as applied to Claim as applied to Claims 21 above, and further in view of Naseem et al. (WO 2016/071762).
Regarding Claim 23, WO’416 further teaches the method further comprising adding a subsequent amount of the second liquid to the top phase (i.e. raising as desired) to expedite alignment and aggregation [0030]. WO’416 fails to teach that the nanowire aggregates are interconnected into a larger contiguous nanowire aggregate (Fig. 7, 9; [0017]). Naseem et al. (WO’762) teach improvements to the method of WO’416, which in addition to providing a first and second liquids and a plurality of nanowires, wherein the first and second liquids separate into top and bottom phases and align vertically into a nanowire aggregate at the interface (Fig. 5; [0054, 0002]) provides shells which form a plurality of nanowire aggregates which are interconnected into a larger contiguous nanowire aggregate, since the shells of the nanowires touch by close packing (Claim 39; [0020]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 by adding a subsequent amount of second liquid to the top phase to expedite alignment of nanowires with shells to form a larger contiguous nanowire aggregate from interconnected nanowire aggregates, because WO’762 suggests this as an extension of forming nanowire aggregates using phase separation of two liquids as in WO’416.
Regarding Claim 33, WO’416 fails to teach wherein the first and second nanowires have a dielectric surface coating.  WO’762 teach first and second nanowires with a dielectric surface coating (shell) to promote vertical alignment and aggregates of nanowires into a close-packed aggregate (Abstract; Fig. 3A; [0002]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of WO’416 with first and second nanowires with a dielectric surface 
Regarding Claim 34, WO’762 further teaches wherein the dielectric surface coating (shell) comprises silica [0011] or aluminum oxide [0035]. 
Allowable Subject Matter
Claims 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 38, no prior art has been identified which teaches or fairly suggests that the nanowires can be functionalized with a compound of the second liquid.  
Regarding Claim 39, no prior art has been identified which teaches or fairly suggests providing the substrate in the container with the substrate surface substantially horizontal extracting liquid from the sub phase until the nanowire aggregate engages the substrate surface.  
Regarding Claim 40, no prior art has been identified which teaches or fairly suggests wherein the substrate is provided on a support member in the container OR that the liquid of the sub phase is extracted through a conduit connected to the container below the substrate surface.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712